Citation Nr: 9911691	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-05 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1956 until 
September 1968. 

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of September 1997 from the Louisville, Kentucky 
Regional Office (RO) which denied service connection for 
coronary artery disease.


FINDING OF FACT

The claim for entitlement to service connection for coronary 
artery disease is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim for service connection for coronary artery disease 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (1998).  Where a veteran served 
continuously for 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and 
atherosclerotic heart disease becomes manifest to a degree of 
10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (1998).

The appellant asserts that his military records are 
incomplete and that he was treated for symptoms of a heart 
disorder throughout service which were erroneously diagnosed 
as gastrointestinal symptomatology.  For this reason, he 
contends that service connection for current cardiac 
disability should now be granted by the Board. 

The Board must now consider the threshold issue of whether 
the appellant has presented a well-grounded claim.  In this 
regard, he has "the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded."  38 U.S.C.A. § 5107(a) (West 
1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994), Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim 
need not be conclusive, it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the veteran in developing the facts 
pertinent to the claim, and the appeal must fail.  See Epps 
v. Gober, 126 F.3d 1464 (1997); see also Slater v. Brown, 9 
Vet. App. 240, 243 (1996); Gregory v Brown, 8 Vet. App. 563, 
568 (1996) (en banc).

To establish that a claim for service connection is well 
grounded, the appellant must satisfy three elements.  First, 
there must be a medical diagnosis of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury.  Third, there must be medical evidence of 
a nexus between an in-service disease or injury and the 
currently claimed disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  See Epps v. 
Gober, supra.  

The service medical records reflect that upon entrance 
examination in August 1956, the appellant had a blood 
pressure of 120/90.  A chest X-ray was negative and cardiac 
status was evaluated as normal.  It is shown that he was seen 
in November and December 1956 for stomach trouble for which 
an impression of acute nervous gastritis was rendered on the 
former occasion.  The following month it was felt that his 
symptoms were primarily psychic in nature.  Upon physical 
examination in September 1958 for re-enlistment purposes, 
blood pressure was 130/80 and a chest X-ray was negative.  
The appellant was afforded a physical examination for 
"isolated tour" purposes in February 1966 and denied pain 
or pressure in his chest, high blood pressure, and 
palpitation or pounding heart.  A blood pressure of 130/72 
was recorded at that time and a chest X-ray was negative.  
The heart was evaluated as normal.  On Dental Patient History 
cards dated in February 1966, May 1967 and October 1967, the 
appellant affirmatively denied that he had been treated for a 
heart condition or high blood pressure.  Upon examination in 
August 1968 for discharge from service, he again denied any 
cardiac related symptomatology, but did indicate that he had 
had nervous trouble.  A chest X-ray was negative and blood 
pressure was found to be 118/76.  Cardiac status was 
evaluated as normal.

The postservice record is silent for any cardiac-related 
disability until a claim for nonservice-connected pension 
benefits was received in July 1985 noting coronary artery 
disease since November 1982.  The veteran wrote in an 
accompanying statement that in November 1982 he had begun 
having severe chest pain.  He related that he had entered 
Whitesburg Appalachian Hospital for three days subsequent to 
which he was sent to Lexington Medical Center to see a 
cardiologist whereupon cardiac catheterization revealed 
coronary blockage and disease.  He related that a double 
bypass had been performed in February 1983.  Private medical 
documentation dated between 1984 and 1985 was also received 
from A. H. Tidal, M.D., along with the claim verifying the 
veteran's statements.  Received in February 1986 was an 
undated letter from R. J. Acker, M.D., noting that the 
veteran had had coronary artery bypass surgery in February 
1983.  Dr. Acker stated that the appellant had been under his 
medical care since the procedure.

Subsequently received were records dated between November 
1982 and 1996 from Appalachian Regional Healthcare, Inc., T. 
H. Whayne, Jr., M.D., F.A.C.C., St. Joseph Hospital, and 
Central Baptist Hospital showing that the veteran was seen 
initially for complaints of chest pain which were felt to 
possibly be related to hiatal hernia with gastroesophagitis.  
It was noted that he had been experiencing persistent 
anterior chest pain for several months.  An upper 
gastrointestinal series revealed hiatal hernia with 
gastroesophageal reflux.  The veteran was observed in the 
coronary care unit but was found to have no evidence of 
myocardial injury.  He was advised, however, that if he 
continued to have lower sternal pain, that further 
cardiovascular investigation might be indicated.  Following 
cardiac evaluation in January 1983, it was Dr. Whayne's 
impressions that the appellant had conditions which included 
angina pectoris and coronary atherosclerosis, and that 
cardiac catheterization was indicated.  It was noted at that 
time that the appellant had smoked a pack and a half of 
cigarettes for 26 years but that he had quit in November 
1982.  Subsequent clinical data show continuing treatment and 
follow-up for cardiac disability.  

The record reflects that Dr. Acker was contacted by the RO in 
February 1997 and requested to provide copies of the 
veteran's clinical records dating back to September 1968.  In 
a response received in March 1997, Dr. Acker stated that the 
veteran had been a patient of his but that no medical records 
existed anymore because of water damage, and that his office 
was closed in 1992 due to his retirement. 

The veteran presented testimony at a personal hearing on 
appeal in November 1998 before the undersigned Member of the 
Board sitting at the Louisville, Kentucky RO.  He stated that 
he had had an erratic heart beat and dull chest pain when he 
first entered service.  He stated that he sought treatment 
for such frequently and at every base at which he was 
stationed, and was always told he had gastritis.  He said 
that shortly after service discharge, in 1968 or 1969, he 
went to his Dr. Acker for heart problems and was referred to 
the Whitesburg Appalachian Regional Medical facility where he 
was told he had a stomach disorder.  He indicated that his 
heart became really bad in 1982 and he subsequently had to 
undergo surgery.  The appellant asserted the symptoms 
attributable to gastrointestinal symptomatology in service 
were in reality manifestations of cardiac disability.  

Analysis

The record reflects in this instance that although the 
veteran claims that he now has cardiac disability which is of 
service onset, the record contains no competent evidence to 
support this conclusion.  The Board points out that no heart 
related complaints, symptoms or findings are recorded in the 
service medical records.  While the appellant maintains that 
all of his service medical records are not available, it is 
demonstrated that the service discharge examination report is 
of record as well as the report of a physical examination 
conducted a year and a half prior to separation.  The veteran 
was shown to have affirmatively denied any complaints that 
may have indicated any cardiac-related symptomatology on 
those occasions.  The first indication of heart disease was 
not clinically indicated within one year of discharge from 
service, or for many years thereafter, and may not be 
presumptively attributable to service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board must point out in this instance that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent evidence is required to make a claim 
"plausible" or "possible."  Murphy, 1 Vet.App. at 81.  The 
record reflects that none of the veteran's multiple medical 
providers in the record has proposed any link between service 
and current heart disability.  It is interesting to note that 
when the veteran filed his claim for nonservice-connected 
pension benefits in 1985, he unequivocally stated that chest 
pain had begun in 1982.  It is also shown that that he did 
not remotely refer to any service origins for his heart 
disease at that time.  While he now asserts that Dr. Acker 
treated him in 1968 or 1969 for heart symptoms, he himself 
testified upon personal hearing that he was told  that his 
complaints were gastrointestinal in nature at that time.  It 
is also shown that when he was admitted to Appalachian 
Regional Hospital in November 1982, he was clearly found to 
have gastroesophageal disability.  The record demonstrates 
that nowhere in the record does Dr. Acker date the onset of 
heart disease back to the late 1960's.  The record reflects 
that the only person who maintains that heart disease first 
began in service or within one year thereof is the veteran 
himself.  However, it is well established that it is the 
province of trained health care providers to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet.App. 
134, 137 (1994).  As a lay person who is untrained in the 
field of medicine, the veteran is not competent to provide a 
medical opinion.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  There is no competent medical evidence of record 
which establishes a nexus relationship between current heart 
disease and service.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  Consequently, the veteran's own assertions that 
coronary artery disease is related to service do not 
constitute cognizable evidence upon which to reach the merits 
of this matter. 

A well-grounded claim must be supported by evidence, more 
than merely allegations.  Tirpak at 609, 611.  Accordingly, 
without the requisite competent evidence reflecting that the 
veteran's coronary artery disease is of service onset, he has 
not met his burden of submitting evidence that his claim for 
service connection for such is well grounded.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993); Tirpak at 611.  Accordingly, 
the appellant's claim for entitlement to service connection 
for heart disease is found to be not well-grounded, and the 
appeal based thereon must be denied.  See Edenfield v. Brown, 
8 Vet.App. 384 (1995).

As the veteran's claim in this regard is not well grounded, 
the VA has no further duty to assist him in developing the 
record to support this appeal.  See Epps, supra.  Moreover, 
the Board is not otherwise aware of the existence of any 
relevant evidence which, if obtained, would make the claim 
well grounded.  See McKnight v. Gober, No. 97-7062 (Fed.Cir. 
Dec. 16, 1997) (per curiam).

As the foregoing explains the need for competent evidence of 
current disability which is linked by competent evidence to 
service, the Board views its discussions above as sufficient 
to inform the veteran of the elements necessary to complete 
his application for service connection for the above 
disorder.  Robinette, 8 Vet.App. at 77.


ORDER

The claim for service connection for coronary artery disease 
is not well grounded and the appeal based thereon is thus 
denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 



